Citation Nr: 9926252	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.   96-33 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service-connection for venous stasis 
disease/systemic ulcers of the ankles.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel


INTRODUCTION

The appellant had active service from November 1990 to April 
1991.  He also was a member of the Army National Guard from 
June 1970 to November 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision in which the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied service-connection for
venous stasis disease/systemic ulcer of the ankles.


REMAND

The appellant claims that he developed peripheral vascular 
disease while he was on military training, possibly as a 
result of trauma caused by an insect bite.  Military medical 
records show that while he was on annual training in August 
1983, he complained of swelling of his right leg.  He 
reported that an insect might have bitten him.  A physician 
thought he might have vascular problems.  He was transferred 
to Womack Army Community Hospital for an evaluation.  The 
final assessment indicates that the swelling was of unknown 
etiology.  According to the Statement of Medical Examination 
and Duty Status he had been on active duty for training when 
the injury occurred.  In September 1988, he was treated for 
right ankle wound and was determined to have stasis ulcer 
likely due to vascular insufficiency.  Left ankle swelling 
was first reported in April 1991.  He later was diagnosed 
with venous stasis in both lower extremities.  The Board 
requires medical opinion as to the probable date of onset and 
etiology of any peripheral vascular disease. 

The appellant's military records indicate that a Medical 
Board evaluation was requested in July and August 1992.  The 
records also indicate that he had been diagnosed at De Witt 
Army Hospital.  His claims folder did not contain the Medical 
Board evaluation or records of his evaluation at De Witt Army 
Hospital.  Those records are needed to assist in deciding his 
claim.

Accordingly, this case is REMANDED for the following 
development:


1.  The RO should ask the service 
department to verify whether the 
appellant's military training from August 
6 to August 20, 1983 was active duty for 
training or inactive duty training.

2.  The RO should take the necessary 
steps to obtain records of the 
appellant's evaluation for venous 
insufficiency at De Witt Army Hospital.

3.  The RO should take the necessary 
steps to obtain the appellant's report of 
medical evaluation to determine his 
suitability for retention in the District 
of Columbia Army National Guard.

4.  The appellant should then be 
scheduled for VA examination by a 
peripheral vascular specialist to 
determine the probable date of onset and 
etiology of any peripheral vascular 
disease.  The examiner should determine 
the extent of any arterial or venous 
disease present in the lower extremities.  
If a diagnosis of a peripheral vascular 
disease is made the examiner should 
answer the following questions:  (1) Is 
it at least as likely as not that the 
peripheral vascular disease was caused by 
insect bite sustained while the appellant 
was on military training in August 1983; 
and (2) If not, is it at least as likely 
as not that the peripheral vascular 
disease began while the appellant was on 
military training from August 6 to August 
20, 1983?  The rationale for the opinions 
should be set forth.  The claims file 
should be made available to the examiner.

5.  The appellant should be given 
adequate notice of the requested 
examination that includes advising him of 
the consequences of failure to report for 
the examination.  If he fails to report 
for the examination, this should be noted 
in the claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

6.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.  

7.  After completion of the above-
referenced development, the RO should 
readjudicate the issue with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
remand.  If the benefit sought is not 
granted, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case.  The 
case should then be returned to the Board 
after completion of the usual 
adjudication procedures.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


